Title: Friday 24th.
From: Adams, John Quincy
To: 


       This morning a Spanish 80 Gun Ship went out of this harbour. At about 10 o clock the Consul came to our lodgings and brought us the French paper call’d the Courier de L’europe in which was the following news that a part of the Count d’Estaing’s fleet had arrived at L’orient which was seperated in the Storm and that it brought news that the Count was repulsed at Savannah with the loss of six hundred men, part of the fleet is also arrived at Cadiz who had a 60 days passage, that there is an American Vessel Arrived at La Rochelle which sail’d with the Confederacy the 16th of October Last and had left her the Same day and arrived at La Rochelle the 8th of December which was the Same day that we arrived at Ferrol. The part of the Counts fleet which arrived at L’Orient brought also an account that the Count was wounded twice in the battle, once in the arm slightly and once in the leg dangerously but was in a fair way of recovery. To day Pappa went with the Consul on board the Belle Poule, and at about 5 o clock he came back again with the Consul. In about a Quarter of an hour the Consul went away.
      